NO. 07-12-00062-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                    JULY 17, 2012


                       ADRIAN MARCOS RAMOS, APPELLANT

                                           v.

                         THE STATE OF TEXAS, APPELLEE


            FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

                NO. 21,385-C; HONORABLE ANA ESTEVEZ, JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                              MEMORANDUM OPINION

      Appellant Adrian Marcos Ramos appeals from the judgment revoking his

community supervision and sentencing him to ten years of imprisonment and imposing

on him a $1,000 fine. Appellant's attorney has filed a brief in compliance with Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and In re Schulman, 252
S.W.3d 403 (Tex.Crim.App. 2008) and certifies that there are no non-frivolous issues to

appeal. Agreeing with appointed counsel=s conclusion the record fails to show any

arguably meritorious issue that could support the appeal, we affirm the trial court=s

judgment.
        Appellant was indicted for burglary of a habitation.1        In November 2010,

appellant plead guilty to that offense and was placed on community supervision for a

period of ten years. Appellant=s supervision was conditioned on his compliance with

specified terms and conditions. In March 2011, the State filed a motion to revoke

appellant’s community supervision. The court heard the motion on December 20, 2011.


        At the hearing, appellant plead “true” to each of the State’s allegations. The

court received evidence concerning each, including appellant’s own testimony in which

he acknowledged failing to make required payments, failing to report as required, and

committing new criminal offenses.


        Based on appellant=s pleas of Atrue@ and the evidence presented before it, the

court revoked appellant=s community supervision and assessed appellant=s punishment

at confinement in the Institutional Division for a period of ten years. The court certified

appellant=s right of appeal, and he timely filed notice of appeal.


        Thereafter, appellant's appointed appellate counsel filed a motion to withdraw

and a brief in support pursuant to Anders in which he certifies that he has diligently

reviewed the record and, in his professional opinion, under the controlling authorities

and facts of this case, there is no reversible error or legitimate grounds on which a non-

frivolous appeal arguably can be predicated. The brief discusses the procedural history

of the case and the proceedings in connection with the motion to revoke appellant=s

community supervision.       Counsel discusses the applicable law and sets forth the


        1
            See Tex. Penal Code Ann. ' 30.02 (West 2011).

                                              2
reasons he believes there are no arguably meritorious issues on which to appeal.

Counsel has certified that a copy of the Anders brief and motion to withdraw have been

served on appellant, and that counsel has advised appellant of his right to review the

record and file a pro se response. Johnson v. State, 885 S.W.2d 641, 645 (Tex.App.--

Waco 1994, pet. ref'd). By letter, this Court also notified appellant of his opportunity to

submit a response to the Anders brief and motion to withdraw filed by his counsel.

Appellant has not filed a response.


      In conformity with the standards set out by the United States Supreme Court, we

will not rule on the motion to withdraw until we have independently examined the record.

Nichols v. State, 954 S.W.2d 83, 86 (Tex.App.BSan Antonio 1997, no pet.). If this Court

determines the appeal has merit, we will remand it to the trial court for appointment of

new counsel. Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App.1991).


      Counsel concludes the court did not abuse its discretion in revoking appellant=s

community supervision. Appellant plead Atrue@ to all of the State=s allegations. A plea of

Atrue@ to even one allegation in the State=s motion is sufficient to support a judgment

revoking community supervision. Cole v. State, 578 S.W.2d 127, 128 (Tex.Crim.App.

1979); Lewis v. State, 195 S.W.3d 205, 209 (Tex.App.BSan Antonio 2006, pet. denied).


      Counsel also determines the record does not support a contention that the court

acted outside the zone of reasonableness in imposing appellant=s sentence as it was

within the range prescribed by the Penal Code for this offense. See Tex. Penal Code

Ann. ' 30.02 (West 2011); Tex. Penal Code Ann. ' 12.33 (West 2011).              See also

Jordan v. State, 495 S.W.2d 949, 952 (Tex.Crim.App. 1973); Rodriguez v. State, 917
                                            3
S.W.2d 90, 92 (Tex.App.BAmarillo 1996, pet. ref=d) (Texas courts have traditionally held

that a sentence within the range of punishment established by the Legislature in a valid

statute does not violate state or federal prohibitions).


       Our review convinces us that appellate counsel conducted a complete review of

the record. We have also made an independent examination of the entire record to

determine whether there are any arguable grounds which might support the appeal from

the revocation and sentence. We agree the record presents no arguably meritorious

grounds for review. Accordingly, we grant counsel's motion to withdraw 2 and affirm the

judgment of the trial court.




                                                           James T. Campbell
                                                                Justice




Do not publish.




         2
          Counsel shall, within five days after the opinion is handed down, send his
 client a copy of the opinion and judgment, along with notification of the defendant=s
 right to file a pro se petition for discretionary review. See Tex. R. App. P. 48.4.

                                              4